DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/630,867, filed on January 14, 2020, in which claims 1 to 10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on January 14, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on October 20, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

    PNG
    media_image1.png
    553
    548
    media_image1.png
    Greyscale
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0165311 (Lee).
Regarding claim 1
a flexible substrate, 101 [0058], comprising a folding zone, FR [0054], and two non-folding zones, as annotated, located on left and right sides of the folding zone, as shown; and 
    PNG
    media_image2.png
    330
    550
    media_image2.png
    Greyscale

an elastic material layer, 1000 [0068], disposed over a bottom surface, as shown, corresponding to the folding zone of the flexible substrate, as shown.
Regarding claim 3 which depends upon claim 1, Lee teaches at [0069] the elastic material layer is made of an elastic metal alloy or an elastic polymer material.
Regarding claim 4 which depends upon claim 3, Lee teaches at [0069] the elastic metal alloy is an iron-based elastic alloy, a cobalt-based elastic alloy, or a nickel-based elastic alloy.
Regarding claim 5 which depends upon claim 3, Lee teaches at [0069] that styrene-butadiene rubber is an elastic material used in foldable displays.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 3 wherein the elastic polymer material is styrene-butadiene rubber or nitrile-butadiene rubber because Lee teaches this is an elastic material used for foldable device and because the combination KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 6, Lee discloses at annotated Figure 2 a foldable display device, comprising a flexible organic light emitting diode display panel, 100 [0054], wherein the flexible organic light emitting diode display panel comprises;
a flexible substrate, 101 [0058], comprising a folding zone, FR [0054], and two non-folding zones, as annotated, located on left and right sides of the folding zone, as shown; and 
an elastic material layer, 1000 [0068], disposed over a bottom surface, as shown, corresponding to the folding zone of the flexible substrate, as shown.
Regarding claim 8 which depends upon claim 6, Lee teaches at [0069] the elastic material layer is made of an elastic metal alloy or an elastic polymer material.
Regarding claim 9 which depends upon claim 8, Lee teaches at [0069] the elastic metal alloy is an iron-based elastic alloy, a cobalt-based elastic alloy, or a nickel-based elastic alloy.
Regarding claim 10 which depends upon claim 8, Lee teaches at [0069] that styrene-butadiene rubber is an elastic material used in foldable displays.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 3 wherein the elastic polymer material is styrene-butadiene rubber or nitrile-butadiene rubber because Lee teaches this is an elastic material used for foldable device and because the combination of familiar elements according to known methods is likely to be obvious when it does no KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

    PNG
    media_image3.png
    487
    480
    media_image3.png
    Greyscale
Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0373121 (Leng).
Regarding claim 1, Leng discloses at annotated Figure 2 a flexible organic light emitting diode display panel, [0037], comprising: 

    PNG
    media_image4.png
    268
    505
    media_image4.png
    Greyscale
a flexible substrate, 100 [0038], comprising a folding zone, FD [0040], and two non-folding zones, NFD [0040], located on left and right sides of the folding zone, as shown; and 
an elastic material layer, 130 [0111], disposed over a bottom surface, as shown, corresponding to the folding zone of the flexible 
    PNG
    media_image5.png
    342
    546
    media_image5.png
    Greyscale

Regarding claim 2 which depends upon claim 1, Leng teaches and suggests the elastic material layer has a pattern consisting of a single rectangular body, a plurality of rectangular bodies arranged side-by-side with a fixed gap therebetween, or a plurality of elliptical annular bodies arranged side-by-side with a fixed gap therebetween when 130 is disposed in FD as shown in Figure 12.
Regarding claim 6, Lee discloses at annotated Figure 2 a foldable display device, see abstract, comprising a flexible organic light emitting diode display panel, [0037], wherein the flexible organic light emitting diode display panel comprises;
a flexible substrate, 10 [0038], comprising a folding zone, FD [0040], and two non-folding zones, NFD [0040], located on left and right sides of the folding zone, as shown; and 
an elastic material layer, 130 [0111], disposed over a bottom surface, as shown, corresponding to the folding zone of the flexible substrate, as shown.
Regarding claim 7 the prior art does not teach the device of claim 6, Leng teaches and suggests the elastic material layer has a pattern consisting of a single rectangular body, a plurality of rectangular bodies arranged side-by-side with a fixed .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893